Citation Nr: 0330504	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the 
service of the U.S. Armed Forces in the Far East (USAFFE).  
The service department certified that he had pre-war service 
from October 17 to December 7, 1941; beleaguered status from 
December 8, 1941 to May 5, 1942; missing status from May 6 to 
May 10, 1942; prisoner of war (POW) status from May 11 to 
December 31, 1942; no casualty status from January 1, 1943 to 
July 4, 1945; and Regular Philippine Army service from July 5 
to December 31, 1945.  He died in November 1996 at age 79; 
the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO) which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits.

By July 2001 decision, the Board denied entitlement to 
accrued benefits and entitlement to nonservice-connected 
death pension benefits.  At that time, the Board remanded the 
matter of entitlement to service connection for the cause of 
the veteran's death for further evidentiary development. 

By October 2002 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the Board's decision to the Unites States Court of Appeals 
for Veterans Claims (Court), and by March 2003 order, the 
Court remanded the case to the Board for further action.


FINDINGS OF FACT

1.  The appellant received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran died in November 1996 due to pulmonary 
tuberculosis.

3.  At the time of his death, he had no service-connected 
disability and no claim pending for any benefits administered 
by VA.

4.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003) (the Board notes that 38 C.F.R. § 3.159(b)(1) 
was recently invalidated in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision, statement of the case, March 2001 and July 
2002 supplemental statements of the case, July 2001 Board 
remand, August 2001 letter, and October 2002 Board decision 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the August 2001 letter noted above, the 
appellant was advised of the types of evidence VA would 
assist her in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical and personnel records as well as the 
veteran's death certificate and a private medical opinion 
regarding the cause of the veteran's death prepared by the 
physician who signed the veteran's death certificate.  No VA 
medical opinion was sought regarding the cause of the 
veteran's death as the opinion of his attending physician is 
of record.  Ordinarily, VA must seek a medical opinion before 
deciding claims.  38 C.F.R. § 3.159(c)(4) (2003).  No such 
assistance is required when, as here, the record contains 
sufficient evidence with which to decide the claim.  Id.; see 
also 38 U.S.C.A. § 5103A(d) (VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for VA to make a decision on the claim).  
The Board emphasizes that the medical opinion of record 
regarding the etiology of the veteran's pulmonary 
tuberculosis was prepared by the veteran's attending 
physician who presumably had first hand knowledge of the 
veteran's disease and its origins, and the Board believes it 
contains sufficient credible information with which the Board 
might decide the case.  Thus, again, no new examination in 
necessary.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Indeed, in a signed statement dated in September 
2003, the appellant stated specifically that she had no 
further evidence to submit and that she wished to have her 
case decided immediately by the Board.  Furthermore, in 
October 2003, the appellant's representative asked that her 
claim be advanced on the Board's docket due to her advanced 
age.  This request was granted by the Board later that month.  
See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

The Board has reviewed the facts of this case in light of 
VCAA and its implementing regulations.  As discussed above, 
VA has made all reasonable efforts to assist the appellant in 
the development of this claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board notes that ordinarily, those claiming VA benefits 
must be afforded a one year period in which to respond to 
VCAA notice.  See Paralyzed Veterans of America, supra 
(holding 38 C.F.R. § 3.159(b)(1) to be invalid for imposing a 
30-day, rather than one-year, deadline for the submission of 
evidence).  The August 2001 letter pertaining to the 
provisions of VCAA instructed the appellant to respond within 
60 days.  Usually, with a defect of this nature, the Board 
would remand the case to the RO for corrective action.  In 
this case, amended VCAA notice is not necessary and would 
only serve to cause delay without benefiting the appellant.  
See Soyini, supra; Sabonis, supra.  The appellant stated 
specifically that she has no more evidence to submit.  Thus, 
affording her additional time in which to submit evidence 
would be of no use to either her or VA.  Furthermore, the 
representative's request to have this case advanced on the 
Board's docket ahead of other pending matters indicates that 
the appellant neither needs nor wants more time in which to 
submit evidence.

Factual Background 

The service department certified that the veteran served with 
the USAFFE and had pre-war service from October 17 to 
December 7, 1941; beleaguered status from December 8, 1941 to 
May 5, 1942; missing status from May 6 to May 10, 1942; 
prisoner of war (POW) status from May 11 to December 31, 
1942; no casualty status from January 1, 1943 to July 4, 
1945; and Regular Philippine Army service from July 5 to 
December 31, 1945.

Service records make no mention of pulmonary tuberculosis.  
The veteran had no service-connected disabilities during his 
lifetime.  He died in November 1996 at 79 years of age; the 
cause of death was listed on the official death certificate 
as pulmonary tuberculosis.  G.M. Pestano, M.D., signed the 
death certificate.

In November 1999, the appellant filed a claim of service 
connection for the cause of the veteran's death.  In January 
2000, the RO issued a letter denying her claim of service 
connection for cause of the veteran's death.

A written statement of Dr. Pestano received in March 2001, 
indicates that he was the veteran's attending physician upon 
his death.  Dr. Pestano further stated that the veteran's 
death was due to pulmonary tuberculosis and that the etiology 
thereof was unclear.  Further, he stated that he could not 
conclude that pulmonary tuberculosis was related to service.

That month, the appellant indicated that records from 
physicians other than Dr. Pestano could not be obtained 
because these physicians were now residing abroad, and she 
did not have appropriate contact information.

An affidavit received that month indicated that the affiant 
knew the veteran during service while both were prisoners of 
war.  During incarceration, he stated, the veteran was 
"sickly" and kept others awake with his severe coughing.   
The affiant further recounted that he next saw the veteran in 
1946 and that the veteran still appeared sickly and coughed 
profusely.

By March 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death.

A June 2001 statement of Dr. Pestano indicated that he had 
treated the veteran for tuberculosis for one year in 1989.  
Thereafter, several weeks before the veteran's death, Dr. 
Pestano saw the veteran and stated that he was emaciated, 
bedridden, and weak.  At that time, Dr. Pestano diagnosed 
pulmonary tuberculosis.  

Law and Regulations 

Subject to certain requirements, dependency and indemnity 
compensation is payable to a veteran's surviving spouse 
because of the veteran's service- connected death.  38 
U.S.C.A. § 1310 (West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  




Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the immediate cause 
of the veteran's death is not in dispute: he died of 
pulmonary tuberculosis.  However, whether pulmonary 
tuberculosis manifested in or was caused by service is in 
question.

Service records make no mention of pulmonary tuberculosis and 
the record does not suggest that pulmonary tuberculosis 
manifested within three years of discharge.  Thus, the 
veteran would not be entitled to presumptive service 
connection for that disability.  See 38 C.F.R. §§ 3.307, 
3.309.

Further, the Board notes that the only probative medical 
evidence available is the March 2001 statement of Dr. Pestano 
indicating that he could not determine the etiology of the 
veteran's pulmonary tuberculosis and that he could not say 
that pulmonary tuberculosis was related to service.

As the evidence reflects no link between pulmonary 
tuberculosis and service, service connection for the cause of 
the veteran's death must be denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312.  

Because the preponderance of the evidence weighs against the 
appellant's claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, 
supra.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



